Citation Nr: 1738809	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  06-27 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Service connection for a right wrist disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty for training (ACDUTRA) from May 1982 to October 1982, and served on active duty from February 1991 to July 1991, from October 1993 to April 1998, and from January 2003 to September 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The St. Louis, Missouri, RO has jurisdiction of the current appeal.  

In August 2010 and March 2014, the Board remanded the issue on appeal for additional development.  Subsequently, in an October 2014 decision, the Board denied service connection for a right wrist disorder.  The Veteran appealed the October 2014 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2016 memorandum decision, the Court vacated and remanded the October 2014 Board decision.

In November 2016, the Board remanded this case for additional development.  As the instant decision grants service connection for right wrist sprain, tenosynovitis, and degenerative changes, the claim is more than substantiated; therefore, the Board need not consider whether an additional remand to comply with the November 2016 remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran has a current disability of right wrist sprain, tenosynovitis, and degenerative changes.

2. The current right wrist disability had its onset in service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right wrist sprain, tenosynovitis, and degenerative changes have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103(a), 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The appeal of service connection for a right wrist disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein, i.e., a grant of service connection for right wrist sprain, tenosynovitis, and degenerative changes, no conceivable prejudice to the Veteran could result from this decision and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for a Right Wrist Disorder 

Service connection may be granted for a disability resulting from disease or injury   incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that a right wrist disorder started in service while he was stationed in Pakistan when he fell during physical training and braced the fall with his right hand.  The Veteran asserted that he has had right wrist problems since the in-service fall.  See, e.g., April 2014 and July 2014 VA Forms 21-4138. 

The Board finds that the Veteran has a current right wrist disability.  An August 2004 VA treatment record shows a diagnosis of right wrist sprain; a May 2005 VA treatment record shows a diagnosis of right wrist tenosynovitis; and an April 2013 VA MRI report shows findings of chronic degenerative changes in the carpal bones of the right wrist.  

The Board finds that the evidence is in relative equipoise on the question of whether the current right wrist disability began in service, that is, whether the right wrist disability was directly "incurred in" service.  Evidence weighing in favor of this finding includes the Veteran's assertions that the right wrist disability started in service after the in-service fall.  VA treatment records dated within one year of service separation also show that the Veteran complained of right wrist pain since the in-service fall.  See, e.g., June 2004 and August 2004 VA treatment records.  

The evidence weighing against a finding of in-service onset of a right wrist disability includes the service treatment records showing no complaints, diagnosis, or treatment of a right wrist disability during the Veteran's third period of active duty. Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the current right wrist disability began during service, that is, the right wrist disability was directly incurred in service.  38 C.F.R. § 3.303(a), (d).  

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for right wrist sprain, tenosynovitis, and degenerative changes is warranted as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.


ORDER

Service connection for right wrist sprain, tenosynovitis, and degenerative changes is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


